DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: character 270 depicted in figure 8; characters 262 and 270 depicted in figure 9. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites the phrase “includes a one or more conductive stripes” which is believed to be a typographical error. Claim 7 should instead recite “includes one or more conductive stripes.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second end" in Line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 1 is interpreted as instead reciting “a second end.”
Claim 3 recites the phrase “the fluoropolymer is perfluoroalkoxy alkane polymer.” It is unclear if this fluoropolymer refers to the fluoropolymer matrix in the second portion, or the non-conductive fluoropolymer in the first portion. For purposes of examination, claim 3 is interpreted as instead reciting “the non-conductive fluoropolymer.” 
Claim 6 recites the limitation "the second layer is disposed over and is in contact with the first layer" in Lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 6 is interpreted as instead reciting “the second portion is disposed over and is in contact with the first portion.”
Claim 7 recites the limitation "the first layer" in Line 4 and again in line 5. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 7 is interpreted as instead reciting “the first portion.”
Claim 10 recites the limitation "the operative component" in Line 4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 10 is interpreted as instead reciting “the tubing segment.”
Claims 2, 4-5, and 8-9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (US 5712040 A).
Regarding claim 1, Nakahara teaches a tubing segment comprising: a tubing body defining a fluid flow path from a first end of the tubing body to a second end of the tubing body (Nakahara, Abstract, Col. 1 Line 58 – Col. 2 Line 6, Col. 2 Lines 38-57, and Claim 8). Nakahara further teaches that the tubing body includes a first portion (base material) including a non-conductive (impermeable to ions) fluoropolymer and a second portion (antistatic layer), in contact with the first portion (Nakahara, Col. 2 Lines 38-57, Col. 3 Lines 10-48, Col. 7 Line 53 – Col. 8 Line 45, and Clam 1). Nakahara further teaches that the second portion is formed from a composite including a fluoropolymer matrix having regions of perfluorinated ionomer distributed throughout the fluoropolymer matrix (Nakahara, Abstract, Col. 3 Lines 10-48, Col. 4 Line 33 – Col. 5 Line 47, Claims 1-2, and 5). Nakahara further teaches that the tubing body has a surface resistivity of not larger than 1 x 1013 ohms (Nakahara, Abstract, Col. 4 Lines 25-33), which overlaps the claimed range of between 1 x 104 ohms/square and 1 x 1012 ohms/square, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 2, Nakahara teaches that the amount of perfluorinated ionomer in the composite ranges from 0.25 to 18 mol.% (Nakahara, Col. 5 Line 54 – Col. 6 Line 5). While Nakahara measures the amount of perfluorinated ionomer in mol.% and the instant specification measures in wt.%, it would have been obvious to one of ordinary skill in the art that the range of 0.25 to 18 mol.% would result in an amount of perfluorinated ionomer that overlaps and therefore establishes a prima facie case of obviousness over the claimed range of 0.01 wt.% to 5 wt.% of the total composite, see MPEP 2144.05, I.
Regarding claim 3, Nakahara teaches that the non-conductive fluoropolymer is perfluoroalkoxy alkane polymer (PFA) and the perfluorinated ionomer comprises perfluorinated sulfonic acid copolymer (Nakahara, Col. 5 Lines 6-47, Col. 18 Lines 48-57, Table 3, and Claim 5).
Regarding claim 4, Nakahara teaches that the perfluorinated sulfonic acid is in acidic form (Nakahara, Col. 5 Lines 6-47 and Claim 5).
Regarding claim 5, Nakahara teaches that the first portion is an outer layer and defines an outer surface of the tubing body and the second portion is an inner layer and defines an inner surface of the tubing body that comes into contact with a fluid flowing through the fluid flow path (Nakahara, Abstract, Col. 6 Line 64 – Col. 7 Line 8).
Regarding claim 6, Nakahara teaches that the first portion is an inner layer defining an inner surface of the tubing body that comes into contact with a fluid flowing through the fluid flow path and the second portion is an outer layer defining an outer surface of the tubing body, wherein the second portion is disposed over and is in contact with the first portion (Nakahara, Abstract, Col. 6 Line 64 – Col. 7 Line 8).
Regarding claim 10, Nakahara teaches a tubing segment comprising: a tubing body defining a fluid flow path from a first end to a second end of the tubing body (Nakahara, Abstract, Col. 1 Line 58 – Col. 2 Line 6, Col. 2 Lines 38-57, and Claim 8). Nakahara further teaches an antistatic layer constructed entirely from a composite including a fluoropolymer matrix having regions of perfluorinated ionomer distributed throughout the fluoropolymer matrix such that the tubing segment is electrostatic dissipative and has a surface resistivity of not larger than 1 x 1013 ohms (Nakahara, Abstract, Col. 3 Lines 10-48, Col. 4 Line 25 – Col. 5 Line 47, Claims 1-2, and 5), which overlaps the claimed range of between 1 x 104 ohms/square and 1 x 1012 ohms/square, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Nakahara’s antistatic layer is a tubular body and thus Nakahara teaches a tubular body constructed entirely of the composite.
Regarding claim 11, Nakahara teaches an operative component comprising: a portion formed from a composite including a fluoropolymer matrix having regions of perfluorinated ionomer distributed throughout the fluoropolymer matrix such that the operative component is electrostatic dissipative and has a surface resistivity of not larger than 1 x 1013 ohms (Nakahara, Abstract, Col. 3 Lines 10-48, Col. 4 Line 25 – Col. 5 Line 47, Col. 13 Lines 33-56, Claims 1-2, and 5), which overlaps the claimed range of between 1 x 104 ohms/square and 1 x 1012 ohms/square, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 12, Nakahara teaches that the operative component is a valve body (Nakahara, Col. 13 Lines 33-56).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. as applied to claim 1 above, in view of Martucci (US 5170011 A).
Regarding claim 7, Nakahara teaches all of the elements of the claimed invention as stated above for claim 1. Nakahara further teaches that the first portion is an outer layer of the tubing body disposed over and in contact with the second portion forming an inner layer of the tubing body defining an inner surface of the tubing body that comes into contact with a fluid flowing through the fluid flow path (Nakahara, Abstract, Col. 6 Line 64 – Col. 7 Line 8).
Nakahara does not teach that the first portion includes one or more conductive stripes extending axially within the first portion in a direction from the first end to the second end of the tubular body.
Martucci teaches a tubular body for dissipating electrical charges comprising a fluoropolymer layer wherein the fluoropolymer layer comprises a conductive stripe (30) extending axially from the first end to the second end of the tubular body (extending the entire length) (Martucci, Abstract, Col. 5 Lines 27-51 and Fig. 1).
Since both Nakahara and Martucci are analogous art as they both teach tubular bodies concerning electrical charges comprising a fluoropolymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Martucci and include the conductive strips of Martucci to the fluoropolymer layers of Nakahara. This would allow for the prevention of electrical charges accumulating in the fluoropolymer layers (Martucci, Col. 5 Lines 27-51).
Regarding claim 8, Nakahara teaches the tubular body according to claim 1 above. Nakahara further teaches that the said second portion contains ion exchange groups and is thus electrically conductive (Nakahara, Col. 4 Lines 33-51).
Nakahara does not teach the second portion comprises one or more stripes of the composite extending within the first portion in an axial direction along the length of the tubing body.
Martucci teaches a tubular body for dissipating electrical charges comprising a fluoropolymer layer wherein the fluoropolymer layer comprises a conductive stripe (30) extending axially from the first end to the second end of the tubular body (extending the entire length), wherein the conductive stripe can comprise any conductive material (Martucci, Abstract, Col. 5 Lines 27-51 and Fig. 1).
Since both Nakahara and Martucci are analogous art as they both teach tubular bodies concerning electrical charges comprising a fluoropolymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Martucci and include conductive strips of the composite of Nakahara to the fluoropolymer layers of Nakahara. This would allow for the prevention of electrical charges accumulating in the fluoropolymer layers (Martucci, Col. 5 Lines 27-51).
Regarding claim 9, modified Nakahara teaches that the second portion comprises the composite, and that the first portion comprises strips of the composite as stated above for claims 1 and 8. Modified Nakahara further teaches that the first portion and second portion form the outer and inner surface of the tubular body (Nakahara, Abstract, Col. 6 Line 64 – Col. 7 Line 8). Therefore, the strips have a thickness that extend from the outer surface to the outer surface of the tubing body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782